Citation Nr: 0946633	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to assistance in the purchase of an automobile 
and adaptive equipment, or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

In support of his claims of entitlement to automobile and 
adaptive equipment or adaptive equipment only and to 
specially adapted housing or a special home adaptation grant, 
the Veteran maintains that the neuropathy in his lower 
extremities is so severely disabling that he cannot walk, 
which is tantamount to loss of use of his lower extremities.  
In this regard, he notes that his chronic renal failure is 
rated as 100 percent disabling, and cites the medical 
evidence showing that his severe polyneuropathy of the lower 
extremities is a consequence of his diabetes mellitus and his 
kidney transplant medication, which includes an inability to 
walk and the constant use of a power chair.  He also asserted 
that he had diminished peripheral vision as a result of laser 
surgery in both eyes.  

In a March 2004 rating decision, the RO granted service 
connection for chronic renal failure and assigned the current 
100 percent rating under Diagnostic Code 7530, effective 
November 12, 2003.  In an August 2006 rating decision, the RO 
denied service connection for peripheral neuropathy of the 
right and left lower extremities.  The RO denied the 
Veteran's request to reopen a claim for diabetes mellitus in 
a January 2001 rating decision.  

In April 2006 the Veteran was accorded an aid and assistance 
examination.  The examiner noted that the Veteran drove 
himself in a car to the examination.  It was also noted that 
the Veteran's best corrected vision was greater than 5/200 in 
both eyes.  The Veteran was able to travel beyond the 
confines of his home.  He did not have an amputation and the 
strength of his lower extremities was 5/5 bilaterally.  There 
was no muscle atrophy of the leg, limitation of motion, lack 
of coordination, problems with weight bearing, problems with 
balance, or problems with propulsion.  

VA medical records dating from April 2006 to July 2006 show 
that the Veteran had peripheral neuropathy of the lower 
extremities as a result of diabetes mellitus and that he 
participated in routine diabetic foot care.  A VA medical 
record dated in November 2007 attributes the Veteran's severe 
lower extremities polyneuropathy to nonservice-connected 
diabetes mellitus in addition to kidney transplant 
medication.  That statement was forwarded directly to the 
Board in June 2008.  The Veteran did not waive RO 
jurisdiction over the evidence, however, the RO will have an 
opportunity to review the statement on remand.  See 38 C.F.R. 
§ 20.1304.  

The Veteran has not been afforded a VA examination.  In 
light of the information above, the Veteran should be 
accorded a VA examination.  The examination should indicate 
whether the Veteran's service-connected disabilities cause 
permanent loss of use of either foot, or ankylosis of either 
knee or the left hip, permanent loss of use of both hands, 
or permanent impairment of vision in both eyes resulting in 
central visual acuity of 20/200 or less.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request pertinent VA medical records dating from May 19, 
2008, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1. Request medical records from the 
Tampa VAMC dating from May 19, 2008 
to the present.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.

2.  Thereafter, schedule the Veteran 
for a VA examination to address 
whether the Veteran has permanent 
loss of use of either foot, ankylosis 
of either knee or the left hip, 
permanent loss of use of both hands, 
or permanent impairment of vision in 
both eyes resulting in central visual 
acuity of 20/200 or less.  With 
respect to the feet and hands, the 
examiner should opine as to whether 
the Veteran has any effective 
function remaining other than that 
which would be equally well served by 
an amputation at the site of election 
below the knee or the elbow with the 
use of suitable prosthetic appliance?  
If the examiner finds permanent loss 
of use of either foot, ankylosis of 
either knee or the left hip, 
permanent loss of use of both hands, 
or permanent impairment of vision in 
both eyes resulting in central visual 
acuity of 20/200, the examiner should 
state whether the positive finding 
results from a service-connected 
disability or disabilities (chronic 
renal failure-to include prescribed 
transplant medication, asbestosis, 
coronary artery disease, 
hypertension, bilateral hearing loss, 
otitis media of the left ear, 
bilateral perforation tympanic 
membrane, and erectile dysfunction).  
All necessary tests should be 
conducted.  

The claims file must be sent to the 
examiner for review and the examiner 
must provide a rationale for each 
opinion expressed.  

3.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issue on appeal.  If the benefits 
sought remain denied, the Veteran and 
his representative should be 
furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


